As filed with the Securities and Exchange Commission on June 1, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-04255 NEUBERGER BERMAN ADVISERS MANAGEMENT TRUST (Exact Name of the Registrant as Specified in Charter) 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti Chief Executive Officer Neuberger Berman Advisers Management Trust 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: December 31, 2010 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”)(17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. MARCH 31, 2010 Schedule of InvestmentsBalanced Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (56.5%) Aerospace & Defense (1.4%) Precision Castparts Rockwell Collins Air Freight & Logistics (0.8%) C.H. Robinson Worldwide Auto Components (0.2%) Gentex Corp. Biotechnology (2.1%) Alexion Pharmaceuticals * BioMarin Pharmaceutical * Dendreon Corp. * Human Genome Sciences * Talecris Biotherapeutics * Capital Markets (1.0%) Affiliated Managers Group * SEI Investments Chemicals (0.9%) Nalco Holding Scotts Miracle-Gro Class A Sigma-Aldrich Commercial Services & Supplies (1.0%) Stericycle, Inc. * Communications Equipment (1.2%) F5 Networks * Juniper Networks * Polycom, Inc. * Computers & Peripherals (0.9%) NetApp, Inc. * Western Digital * Diversified Consumer Services (1.4%) DeVry, Inc. Strayer Education Diversified Financial Services (1.4%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (1.6%) AMETEK, Inc. Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (2.9%) Agilent Technologies * Amphenol Corp. Class A Dolby Laboratories Class A * National Instruments Trimble Navigation * Energy Equipment & Services (1.8%) CARBO Ceramics Core Laboratories N.V. Oceaneering International * Food Products (0.8%) J.M. Smucker Mead Johnson Nutrition Health Care Equipment & Supplies (3.0%) Edwards Lifesciences * Intuitive Surgical * NuVasive, Inc. * ResMed Inc. * Sirona Dental Systems * Volcano Corp. * Health Care Providers & Services (1.5%) Express Scripts * HMS Holdings * Health Care Technology (0.7%) Allscripts-Misys Healthcare Solutions * MedAssets Inc. * Hotels, Restaurants & Leisure (1.8%) Ctrip.com International * Hyatt Hotels Class A * Royal Caribbean Cruises * WMS Industries * Household Products (0.6%) Church & Dwight Internet Software & Services (1.7%) Equinix, Inc. * VistaPrint NV * WebMD Health * IT Services (1.4%) Alliance Data Systems *È Cognizant Technology Solutions Class A * Hewitt Associates Class A * See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsBalanced Portfolio cont'd (UNAUDITED) NUMBER OF SHARES VALUE($)† Life Science Tools & Services (0.3%) Life Technologies * Machinery (1.6%) Cummins Inc. Danaher Corp. Flowserve Corp. Pall Corp. Media (1.3%) Discovery CommunicationsClass A * DreamWorks Animation SKG Class A * Scripps Networks Interactive Class A Metals & Mining (0.7%) Cliffs Natural Resources Multiline Retail (1.3%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (2.8%) Cabot Oil & Gas Concho Resources * Range Resources Southwestern Energy * Whiting Petroleum * Pharmaceuticals (0.5%) Mylan, Inc. * Professional Services (0.7%) Manpower Inc. Verisk Analytics Class A * Real Estate Management & Development (0.6%) Jones Lang LaSalle Road & Rail (0.6%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (3.5%) Analog Devices Avago Technologies * Marvell Technology Group * Microchip Technology Novellus Systems * Silicon Laboratories * Varian Semiconductor Equipment * Software (4.2%) ANSYS, Inc. * Citrix Systems * Informatica Corp. * McAfee Inc. * MICROS Systems * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings Sybase, Inc. * Specialty Retail (3.7%) Abercrombie & Fitch Class A Bed Bath & Beyond * J Crew Group * Ross Stores Urban Outfitters * Williams-Sonoma Textiles, Apparel & Luxury Goods (0.7%) Coach, Inc. Polo Ralph Lauren Trading Companies & Distributors (1.2%) Fastenal Co. W.W. Grainger Wireless Telecommunication Services (2.7%) American Tower Class A * Crown Castle International * NII Holdings * SBA Communications Class A * Total Common Stocks (Cost $6,825,960) See Notes to Schedule of Investments MARCH 31, 2010 Schedule of Investments Balanced Portfolio (UNAUDITED) PRINCIPAL AMOUNT($) VALUE($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (13.4%) U.S. Treasury Notes 4.75%, due 3/31/11 U.S. Treasury Notes 3.88%, due 10/31/12 U.S. Treasury Notes, 1.38%, due 4/15/12 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $2,224,957) Mortgage-Backed Securities (12.6%) Adjustable Alt-B Mixed Balance (0.5%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.73%, due 4/1/10 µ Adjustable Conforming Balance (0.9%) Adjustable Rate Mortgage Trust, Ser. 2005-10, Class 4A1, 5.36%, due 4/1/10 µ Adjustable Jumbo Balance (1.1%) Banc of America Funding Corp., Ser. 2005-F, Class 4A1, 5.27%, due 4/1/10 µ Banc of America Funding Corp., Ser. 2006-A, Class 3A2, 5.76%, due 4/1/10 µ Adjustable Mixed Balance (6.6%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB3, Class 1A1A, 3.29%, due 4/1/10 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 3.10%, due 4/1/10 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 5.45%, due 4/1/10 µ GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 5.33%, due 4/1/10 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 1.35%, due 4/1/10 µ IndyMac INDX Mortgage Loan Trust, Ser. 2006-AR3, Class 2A1A, 5.88%, due 4/1/10 µ Mortgage-Backed Non-Agency (0.9%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Fannie Mae (0.8%) Whole Loan, Ser. 2004-W8, Class PT, 10.75%, due 4/1/10 µ Freddie Mac (1.8%) Pass-Through Certificates 8.00%, due 11/1/26 Pass-Through Certificates 8.50%, due 10/1/30 Total Mortgage-Backed Securities (Cost $2,767,877) Corporate Debt Securities (8.0%) Banks (3.5%) Bank of America Corp., Senior Unsecured Notes, 6.25%, due 4/15/12 Citigroup, Inc., Senior Unsecured Notes, 5.13%, due 2/14/11 Goldman Sachs Group, Inc., Senior Unsecured Notes, 6.60%, due 1/15/12 Morgan Stanley, Senior Unsecured Notes, 6.75%, due 4/15/11 Beverages (0.5%) Anheuser-Busch Cos., Inc., Guaranteed Unsecured Notes, 4.95%, due 1/15/14 See Notes to Schedule of Investments MARCH 31, 2010 Schedule of Investments Balanced Portfolio cont'd (UNAUDITED) PRINCIPAL AMOUNT($) VALUE($)† Diversified Financial Services (2.3%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Bear Stearns Cos. LLC, Senior Unsecured Notes, 5.35%, due 2/1/12 Bear Stearns Cos. LLC, Senior Unsecured Medium-Term Notes, Ser. B, 6.95%, due 8/10/12 General Electric Capital Corp., Senior Unsecured Medium-Term Notes, 5.00%, due 4/10/12 Media (0.9%) Comcast Cable Communications LLC, Guaranteed Notes, 6.75%, due 1/30/11 Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 Office/Business Equipment (0.3%) Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 Oil & Gas (0.3%) XTO Energy, Inc., Senior Unsecured Notes, 5.90%, due 8/1/12 Telecommunications (0.2%) Telecom Italia Capital SA, Guaranteed Notes, 5.25%, due 11/15/13 Total Corporate Debt Securities (Cost $1,321,041) Asset-Backed Securities (2.6%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.38%, due 4/26/10 µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.40%, due 4/26/10 µ Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.51%, due 4/26/10 µ Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.34%, due 4/26/10 µ Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.48%, due 4/26/10 µ Securitized Asset Backed Receivables LLC Trust, Ser. 2006-WM4, Class A2C, 0.41%, due 4/26/10 µ Total Asset-Backed Securities (Cost $747,738) NUMBER OF SHARES Short-Term Investments (7.4%) Neuberger Berman Securities Lending Quality Fund, LLC ‡ State Street Institutional Liquid Reserves Fund Institutional Class Total Short-Term Investments (Cost $1,231,675) Total Investments (100.5%) (Cost $15,119,248) ## Liabilities, less cash, receivables and other assets [(0.5%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsGrowth Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (100.0%) Aerospace & Defense (2.7%) Precision Castparts Rockwell Collins Air Freight & Logistics (1.1%) C.H. Robinson Worldwide Auto Components (0.4%) Gentex Corp. Biotechnology (3.9%) Alexion Pharmaceuticals * BioMarin Pharmaceutical * Dendreon Corp. * Human Genome Sciences * Talecris Biotherapeutics * Capital Markets (1.7%) Affiliated Managers Group * SEI Investments Chemicals (1.5%) Nalco Holding Scotts Miracle-Gro Class A Sigma-Aldrich Commercial Services & Supplies (1.7%) Stericycle, Inc. * Communications Equipment (2.2%) F5 Networks * Juniper Networks * Polycom, Inc. * Computers & Peripherals (1.3%) NetApp, Inc. * Western Digital * Diversified Consumer Services (2.5%) DeVry, Inc. Strayer Education Diversified Financial Services (2.5%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (2.6%) AMETEK, Inc. Roper Industries Sensata Technologies Holding * Electronic Equipment, Instruments & Components (5.1%) Agilent Technologies * Amphenol Corp. Class A Dolby Laboratories Class A * National Instruments Trimble Navigation * Energy Equipment & Services (3.2%) CARBO Ceramics Core Laboratories N.V. Oceaneering International * Food Products (1.6%) J.M. Smucker Mead Johnson Nutrition Health Care Equipment & Supplies (5.3%) Edwards Lifesciences * Intuitive Surgical * NuVasive, Inc. * ResMed Inc. * Sirona Dental Systems * Volcano Corp. * Health Care Providers & Services (2.8%) Express Scripts * HMS Holdings * Health Care Technology (1.2%) Allscripts-Misys Healthcare Solutions * MedAssets Inc. * Hotels, Restaurants & Leisure (3.2%) Ctrip.com International * Hyatt Hotels Class A * Royal Caribbean Cruises * WMS Industries * Household Products (1.1%) Church & Dwight Internet Software & Services (3.1%) Equinix, Inc. * VistaPrint NV * WebMD Health * IT Services (2.1%) Alliance Data Systems * Cognizant Technology Solutions Class A * See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsGrowth Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Life Science Tools & Services (0.5%) Life Technologies * Machinery (3.2%) Cummins Inc. Danaher Corp. Flowserve Corp. Pall Corp. Media (2.1%) Discovery CommunicationsClass A * DreamWorks Animation SKG Class A * Scripps Networks Interactive Class A Metals & Mining (1.4%) Cliffs Natural Resources Multiline Retail (2.3%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (4.8%) Cabot Oil & Gas Concho Resources * Range Resources Southwestern Energy * Whiting Petroleum * Pharmaceuticals (1.0%) Mylan, Inc. * Professional Services (1.3%) Manpower Inc. Verisk Analytics Class A * Real Estate Management & Development (1.2%) Jones Lang LaSalle Road & Rail (1.1%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (6.3%) Analog Devices Avago Technologies * Marvell Technology Group * Microchip Technology Novellus Systems * Silicon Laboratories * Varian Semiconductor Equipment * Software (7.2%) ANSYS, Inc. * Citrix Systems * Informatica Corp. * McAfee Inc. * MICROS Systems * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings Sybase, Inc. * Specialty Retail (6.3%) Abercrombie & Fitch Class A Bed Bath & Beyond * J Crew Group * Ross Stores Urban Outfitters * Williams-Sonoma Textiles, Apparel & Luxury Goods (1.3%) Coach, Inc. Polo Ralph Lauren Trading Companies & Distributors (2.4%) Fastenal Co. W.W. Grainger Wireless Telecommunication Services (4.8%) American Tower Class A * Crown Castle International * NII Holdings * SBA Communications Class A * Total Common Stocks (Cost $5,228,208) Short-Term Investments (0.0%) 1 State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1) 1 Total Investments (100.0%) (Cost $5,228,209) ## Liabilities, less cash, receivables and other assets [(0.0%)] ) Total Net Assets (100.0%) $ 7,548,317 See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsGuardian Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (98.4%) Beverages (2.0%) Coca-Cola Capital Markets (7.3%) Charles Schwab The Bank of New York Mellon Commercial Services & Supplies (5.3%) Republic Services Waste Management Electronic Equipment, Instruments & Components (7.4%) Anixter International * National Instruments Energy Equipment & Services (3.4%) Schlumberger Ltd. Food Products (2.9%) J.M. Smucker Health Care Equipment & Supplies (6.1%) C.R. Bard Covidien PLC Household Products (3.0%) Procter & Gamble Industrial Conglomerates (4.0%) 3M Co. Industrial Gases (2.8%) Praxair, Inc. Insurance (5.5%) Markel Corp. * Progressive Corp. Internet Software & Services (4.2%) Yahoo! Inc. * IT Services (2.0%) SAIC Inc. * Machinery (4.7%) Danaher Corp. Media (11.7%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Washington Post Oil, Gas & Consumable Fuels (8.9%) BG Group PLC Cimarex Energy Newfield Exploration * Pharmaceuticals (2.9%) Roche Holding AG Road & Rail (2.4%) Canadian National Railway Semiconductors & Semiconductor Equipment (6.5%) Altera Corp. Texas Instruments Software (4.4%) Intuit Inc. * Trading Companies & Distributors (1.0%) W.W. Grainger Total Common Stocks (Cost $68,795,512) Short-Term Investments (1.8%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $1,572,921) Total Investments (100.2%) (Cost $70,368,433) ## Liabilities, less cash, receivables and other assets [(0.2%)] Total Net Assets (100.0%) $ 87,488,599 See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsInternational Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (95.9%) Australia (1.3%) BHP Billiton ADR iSOFT Group Austria (0.8%) Schoeller-Bleckmann Oilfield Equipment Belgium (2.8%) Anheuser-Busch InBev Colruyt SA Telenet Group Holding Brazil (1.8%) Banco Santander Brasil ADR Porto Seguro TOTVS SA Canada (7.0%) Bankers Petroleum * Cameco Corp. Corus Entertainment, B Shares Eldorado Gold * MacDonald, Dettwiler * Neo Material Technologies * Pacific Rubiales Energy * Silver Wheaton * Chile (1.0%) Sociedad Quimica y Minera de Chile ADR, B Shares China (1.8%) Bank of China, H Shares Changyou.com ADR * Denmark (2.9%) A.P. Moller - Maersk Class B Novo Nordisk Class B È Trygvesta AS France (8.1%) Alstom SA Arkema CNP Assurances Eutelsat Communications Ipsen SA Ipsos Sodexo Teleperformance Thales SA Germany (7.8%) Deutsche Boerse Fresenius Medical Care Gerresheimer AG Linde AG SAP AG È SMA Solar Technology È Tognum AG Wincor Nixdorf Hong Kong (2.1%) China Mobile ADR Kerry Properties XinAo Gas Holdings India (0.2%) State Bank of India GDR Ireland (1.0%) DCC PLC Israel (0.8%) Makhteshim-Agan Industries Japan (12.0%) Brother Industries Circle K Sunkus GMO Internet Jupiter Telecommunications È KDDI Corp. Kenedix Realty Investment Nifco Inc. Nihon Kohden NSD Co. Point, Inc. Sankyo Co. Sundrug Co. Yahoo! Japan Netherlands (10.6%) Akzo Nobel ArcelorMittal Fugro NV Koninklijke Ahold Nutreco Holding Sligro Food Group Ñ TNT NV Unilever NV Norway (2.0%) DnB NOR * Prosafe ASA South Africa (0.7%) MTN Group See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsInternational Portfolio (cont'd) (UNAUDITED) NUMBER OF SHARES VALUE($)† Sweden (1.7%) Svenska Handelsbanken, A Shares Swedbank AB, A Shares * Switzerland (8.5%) Barry Callebaut È Bucher Industries Credit Suisse Group Givaudan SA Nestle SA Nobel Biocare Holding È Roche Holding SGS SA È Sulzer AG United Kingdom (21.0%) Amlin PLC Antofagasta PLC Balfour Beatty Barclays PLC BP PLC Cairn Energy * Chemring Group Croda International Diageo PLC Experian Group Fidessa Group HSBC Holdings Informa PLC Reed Elsevier RPS Group Smith & Nephew Tullow Oil Vodafone Group Willis Group Holdings Total Common Stocks (Cost $276,059,697) Preferred Stocks (1.6%) Brazil (1.6%) Petroleo Brasileiro ADR Ultrapar Participacoes ADR Total Preferred Stocks (Cost $3,044,150) Rights (0.0%) Belgium (0.0%) Anheuser-Busch InBev VVPR Strip * Fortis VVPR Strip * Total Rights (Cost $43) Warrants (0.0%) Italy (0.0%) UBI Banca (Cost $0) * Short-Term Investments (8.8%) Neuberger Berman Securities Lending Quality Fund, LLC ‡ State Street Institutional Liquid Reserves Fund Institutional Class Total Short-Term Investments (Cost $30,444,261) Total Investments (106.3%) (Cost $309,548,151) ## Liabilities, less cash, receivables and other assets [(6.3%)] Total Net Assets (100.0%) $ 344,072,660 See Notes to Schedule of Investments MARCH 31, 2010 SUMMARY SCHEDULE OF INVESTMENTS BY INDUSTRY International Portfolio (UNAUDITED) Industry Value† Percentage of Net Assets Commercial Banks $ % Chemicals % Oil, Gas & Consumable Fuels % Media % Software % Wireless Telecommunication Services % Food Products % Insurance % Food & Staples Retailing % Metals & Mining % Pharmaceuticals % Professional Services % Health Care Equipment & Supplies % Energy Equipment & Services % Aerospace & Defense % Electrical Equipment % Machinery % Beverages % Air Freight & Logistics % Diversified Financial Services % Internet Software & Services % Diversified Telecommunication Services % Office Electronics % Hotels, Restaurants & Leisure % Industrial Conglomerates % Health Care Providers & Services % Commercial Services & Supplies % Life Science Tools & Services % Capital Markets % Leisure Equipment & Products % Real Estate Investment Trusts % Computers & Peripherals % Marine % Real Estate Management & Development % Construction & Engineering % Specialty Retail % Auto Components % Gas Utilities % Health Care Technology % Other Assets-Net % $ % MARCH 31, 2010 Schedule of InvestmentsMid-Cap Growth Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (97.9%) Aerospace & Defense (2.4%) Precision Castparts Rockwell Collins Air Freight & Logistics (1.5%) C.H. Robinson Worldwide Auto Components (0.4%) Gentex Corp. Biotechnology (3.7%) Alexion Pharmaceuticals * BioMarin Pharmaceutical * Dendreon Corp. * Human Genome Sciences * Talecris Biotherapeutics * Capital Markets (1.6%) Affiliated Managers Group * SEI Investments Chemicals (1.5%) Nalco Holding Scotts Miracle-Gro Class A Sigma-Aldrich Commercial Services & Supplies (1.7%) Stericycle, Inc. * Communications Equipment (2.0%) F5 Networks * Juniper Networks * Polycom, Inc. * Computers & Peripherals (1.2%) NetApp, Inc. * Western Digital * Diversified Consumer Services (2.5%) DeVry, Inc. Strayer Education È Diversified Financial Services (2.3%) IntercontinentalExchange Inc. * MSCI Inc. Class A * Electrical Equipment (2.7%) AMETEK, Inc. Roper Industries Sensata Technologies Holding *È Electronic Equipment, Instruments & Components (4.9%) Agilent Technologies * Amphenol Corp. Class A Dolby Laboratories Class A * National Instruments Trimble Navigation * Energy Equipment & Services (3.0%) CARBO Ceramics Core Laboratories N.V. È Oceaneering International * Food Products (1.8%) J.M. Smucker Mead Johnson Nutrition Health Care Equipment & Supplies (5.0%) Edwards Lifesciences * Intuitive Surgical * NuVasive, Inc. *È ResMed Inc. * Sirona Dental Systems * Volcano Corp. * Health Care Providers & Services (2.9%) Express Scripts * HMS Holdings * Health Care Technology (1.2%) Allscripts-Misys Healthcare Solutions * MedAssets Inc. * Hotels, Restaurants & Leisure (3.2%) Ctrip.com International * Hyatt Hotels Class A * Royal Caribbean Cruises *È WMS Industries * Household Products (1.0%) Church & Dwight Internet Software & Services (3.2%) Equinix, Inc. * VistaPrint NV *È WebMD Health *È IT Services (2.1%) Alliance Data Systems *È Cognizant Technology Solutions Class A * Hewitt Associates Class A * MARCH 31, 2010 Schedule of InvestmentsMid-Cap Growth Portfolio cont'd (UNAUDITED) NUMBER OF SHARES VALUE($)† Life Science Tools & Services (0.4%) Life Technologies * Machinery (2.9%) Cummins Inc. Danaher Corp. Flowserve Corp. Pall Corp. Media (2.0%) Discovery CommunicationsClass A * DreamWorks Animation SKG Class A * Scripps Networks Interactive Class A Metals & Mining (1.2%) Cliffs Natural Resources Multiline Retail (2.2%) Dollar Tree * Nordstrom, Inc. Oil, Gas & Consumable Fuels (5.3%) Cabot Oil & Gas Concho Resources * Range Resources Southwestern Energy * Whiting Petroleum * Pharmaceuticals (1.0%) Mylan, Inc. *È Professional Services (1.2%) Manpower Inc. Verisk Analytics Class A * Real Estate Management & Development (1.0%) Jones Lang LaSalle Road & Rail (1.0%) J.B. Hunt Transport Services Semiconductors & Semiconductor Equipment (6.1%) Analog Devices Avago Technologies * Marvell Technology Group * Microchip Technology È Novellus Systems * Silicon Laboratories * Varian Semiconductor Equipment * Software (6.9%) ANSYS, Inc. * Citrix Systems * Informatica Corp. * McAfee Inc. * MICROS Systems * Rovi Corp. * Salesforce.com, Inc. * Solera Holdings Sybase, Inc. * Specialty Retail (6.6%) Abercrombie & Fitch Class A Bed Bath & Beyond * J Crew Group * Ross Stores Urban Outfitters * Williams-Sonoma Textiles, Apparel & Luxury Goods (1.2%) Coach, Inc. Polo Ralph Lauren Trading Companies & Distributors (2.5%) Fastenal Co. È W.W. Grainger Wireless Telecommunication Services (4.6%) American Tower Class A * Crown Castle International * NII Holdings * SBA Communications Class A * Total Common Stocks (Cost $204,763,780) Short-Term Investments (10.2%) Neuberger Berman Securities Lending Quality Fund, LLC ‡ State Street Institutional Liquid Reserves Fund Institutional Class Total Short-Term Investments (Cost $30,095,528) Total Investments (108.1%) (Cost $234,859,308) ## Liabilities, less cash, receivables and other assets [(8.1%)] Total Net Assets (100.0%) See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsPartners Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (99.0%) Aerospace & Defense (2.9%) Boeing Co. L-3 Communications Holdings Automobiles (1.5%) Harley-Davidson Beverages (1.0%) Dr. Pepper Snapple Group Building Products (2.8%) Masco Corp. Owens Corning * Capital Markets (5.7%) Goldman Sachs Group Invesco Ltd. Morgan Stanley State Street Commercial Banks (4.5%) Comerica Inc. Fifth Third Bancorp SunTrust Banks Wells Fargo Computers & Peripherals (1.8%) Hewlett-Packard Construction & Engineering (1.8%) Chicago Bridge & Iron * Consumer Finance (2.2%) American Express Capital One Financial Diversified Financial Services (8.6%) Bank of America Citigroup Inc. * J.P. Morgan Chase Moody's Corp. Electrical Equipment (1.0%) ABB Ltd. Energy Equipment & Services (3.5%) National Oilwell Varco Noble Corp. Weatherford International * Food & Staples Retailing (1.0%) CVS Caremark Health Care Equipment & Supplies (3.3%) Boston Scientific * Covidien PLC Zimmer Holdings * Health Care Providers & Services (4.1%) Aetna Inc. AmerisourceBergen Corp. WellPoint Inc. * Household Durables (1.8%) KB HOME Whirlpool Corp. Household Products (1.6%) Energizer Holdings * Independent Power Producers & Energy Traders (1.0%) NRG Energy * Industrial Conglomerates (1.5%) McDermott International * Insurance (4.3%) Berkshire Hathaway Class B * MetLife, Inc. Principal Financial Group IT Services (2.2%) Fidelity National Information Services Lender Processing Services Machinery (4.4%) Bucyrus International Ingersoll-Rand PLC Joy Global Terex Corp. * Marine (0.5%) Genco Shipping & Trading *È Media (1.9%) McGraw-Hill Cos. Metals & Mining (6.5%) Freeport-McMoRan Copper & Gold Teck Resources Class B * United States Steel Walter Energy Xstrata PLC * Multiline Retail (3.5%) J.C. Penney Macy's Inc. Oil, Gas & Consumable Fuels (11.5%) Canadian Natural Resources See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsPartners Portfolio cont'd (UNAUDITED) NUMBER OF SHARES VALUE($)† Cenovus Energy Denbury Resources * EOG Resources Peabody Energy Petrohawk Energy * Petroleo Brasileiro ADR Ship Finance International Southwestern Energy * Talisman Energy Personal Products (3.6%) Avon Products NBTY, Inc. * Pharmaceuticals (1.8%) Shire Limited ADR Road & Rail (0.9%) Norfolk Southern Semiconductors & Semiconductor Equipment (0.6%) Intel Corp. Software (3.0%) Check Point Software Technologies * Microsoft Corp. Oracle Corp. Specialty Retail (2.7%) Best Buy Limited Brands, Inc. Lowe's Cos. Total Common Stocks (Cost $65,644,857) Short-Term Investments (1.9%) Neuberger Berman Securities Lending Quality Fund, LLC ‡ State Street Institutional Liquid Reserves Fund Institutional Class Total Short-Term Investments (Cost $1,986,647) Total Investments (100.9%) (Cost $67,631,504) ## Liabilities, less cash, receivables and other assets [(0.9%)] Total Net Assets (100.0%) $ 101,847,097 See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsRegency Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (96.8%) Aerospace & Defense (1.1%) Embraer-Empresa Brasileira de Aeronautica ADR Auto Components (3.3%) American Axle & Manufacturing Holdings * Lear Corp. * WABCO Holdings * Automobiles (1.7%) Harley-Davidson Beverages (1.6%) Dr. Pepper Snapple Group Building Products (2.8%) Masco Corp. Owens Corning * Capital Markets (2.0%) Invesco Ltd. Jefferies Group Commercial Banks (8.3%) Comerica Inc. Fifth Third Bancorp First Horizon National * KeyCorp Regions Financial SunTrust Banks Zions Bancorp È Construction & Engineering (1.7%) Chicago Bridge & Iron * Containers & Packaging (1.4%) Temple-Inland Diversified Financial Services (2.0%) Moody's Corp. È Electric Utilities (3.7%) Allegheny Energy DPL Inc. Entergy Corp. NV Energy Electronic Equipment, Instruments & Components (2.3%) Anixter International * Avnet, Inc. * Energy Equipment & Services (2.7%) National Oilwell Varco Noble Corp. Oceaneering International * Food Products (0.3%) J.M. Smucker Health Care Providers & Services (6.0%) Aetna Inc. AmerisourceBergen Corp. CIGNA Corp. Coventry Health Care * MEDNAX, Inc. * Household Durables (2.8%) KB HOME Whirlpool Corp. Household Products (1.7%) Energizer Holdings * Independent Power Producers & Energy Traders (1.2%) NRG Energy * Industrial Conglomerates (0.9%) McDermott International * Insurance (9.4%) Assurant, Inc. Fidelity National Financial Class A Lincoln National PartnerRe Ltd. Principal Financial Group StanCorp Financial Group W.R. Berkley IT Services (2.4%) Fidelity National Information Services Lender Processing Services Machinery (6.4%) AGCO Corp. * Bucyrus International Ingersoll-Rand PLC Navistar International * Terex Corp. * Marine (0.5%) Genco Shipping & Trading *È Media (2.4%) Cablevision Systems McGraw-Hill Cos. Metals & Mining (4.4%) Freeport-McMoRan Copper & Gold Teck Resources Class B * See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsRegency Portfolio cont'd (UNAUDITED) NUMBER OF SHARES VALUE($)† United States Steel Multi-Utilities (2.1%) Alliant Energy CMS Energy DTE Energy Multiline Retail (3.6%) J.C. Penney Macy's Inc. Oil, Gas & Consumable Fuels (8.8%) Cabot Oil & Gas Denbury Resources * Newfield Exploration * Noble Energy Ship Finance International Southwestern Energy * Talisman Energy Whiting Petroleum * Paper & Forest Products (0.4%) Louisiana Pacific * Personal Products (2.3%) NBTY, Inc. * Pharmaceuticals (1.4%) Shire Limited ADR Real Estate Investment Trusts (3.5%) Alexandria Real Estate Equities Annaly Capital Management Boston Properties Macerich Co. È Vornado Realty Trust Specialty Retail (1.7%) Limited Brands, Inc. Total Common Stocks (Cost $104,600,840) Short-Term Investments (8.7%) Neuberger Berman Securities Lending Quality Fund, LLC ‡ State Street Institutional Liquid Reserves Fund Institutional Class Total Short-Term Investments (Cost $13,239,841) Total Investments (105.5%) (Cost $117,840,681) ## Liabilities, less cash, receivables and other assets [(5.5%)] Total Net Assets (100.0%) $ 152,967,984 See Notes to Schedule of Investments MARCH 31, 2010 Schedule of Investments Short Duration Bond Portfolio (UNAUDITED) PRINCIPAL AMOUNT($) VALUE($)† U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (32.7%) U.S. Treasury Bills, 0.05%, due 7/29/10 U.S. Treasury Notes 4.75%, due 3/31/11 ØØ U.S. Treasury Notes 1.00%, due 9/30/11 U.S. Treasury Notes 3.88%, due 10/31/12 U.S. Treasury Notes, 1.38%, due 4/15/12 Total U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (Cost $113,461,951) U.S. Government Agency Securities (4.9%) Citigroup Funding, Inc., Guaranteed FDIC Floating Rate Notes, Ser. 1, 0.59%, due 6/30/10 µØØ@ Wells Fargo & Co., Guaranteed FDIC Floating Rate Notes, 0.48%, due 6/15/10 µØØ@ Total U.S. Government Agency Securities (Cost $16,950,000) Mortgage-Backed Securities (34.0%) Adjustable Alt-A Jumbo Balance (1.9%) Bear Stearns ALT-A Trust, Ser. 2007-1, Class 21A1, 5.52%, due 4/1/10 µ Adjustable Alt-A Mixed Balance (1.2%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB3, Class 1A1A, 3.48%, due 4/1/10 µ Residential Accredit Loans, Inc., Ser. 2005-QA10, Class A31, 5.59%, due 4/1/10 µ Adjustable Alt-B Mixed Balance (0.3%) Lehman XS Trust, Floating Rate, Ser. 2005-1, Class 2A1, 1.73%, due 4/1/10 µ Adjustable Conforming Balance (0.6%) Adjustable Rate Mortgage Trust, Ser. 2005-10, Class 4A1, 5.36%, due 4/1/10 µØØ Adjustable Jumbo Balance (7.7%) Banc of America Funding Corp., Ser. 2005-F, Class 4A1, 5.27%, due 4/1/10 µØØ GMAC Mortgage Corp. Loan Trust, Ser. 2006-AR1, Class 1A1, 5.37%, due 4/1/10 µ IndyMac INDX Mortgage Loan Trust, Ser. 2006-AR3, Class 2A1A, 5.88%, due 4/1/10 µØØ Merrill Lynch Mortgage Investors Trust, Ser. 2005-A1, Class 2A1, 3.11%, due 4/1/10 µ Wells Fargo Mortgage Backed Securities Trust, Ser. 2005-AR16, Class 4A2, 4.92%, due 4/1/10 µ Adjustable Mixed Balance (2.3%) Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2006-HYB5,Class 2A1, 5.68%, due 4/1/10 µ Credit Suisse First Boston Mortgage Securities Corp., Ser. 2004-AR4, Class 2A1, 3.10%, due 4/1/10 µ First Horizon Mortgage Pass-Through Trust, Ser. 2005-AR5, Class 2A1, 5.45%, due 4/1/10 µ Harborview Mortgage Loan Trust, Ser. 2004-4, Class 3A, 0.98%, due 4/1/10 µ Commercial Mortgage-Backed (16.6%) Banc of America Commercial Mortgage, Inc., Ser. 2006-3, Class A1, 5.69%, due 7/10/44 ØØ See Notes to Schedule of Investments MARCH 31, 2010 Schedule of Investments Short Duration Bond Portfolio cont'd (UNAUDITED) PRINCIPAL AMOUNT($) VALUE($)† Banc of America Commercial Mortgage, Inc., Ser. 2005-6, Class A1, 5.00%, due 9/10/47 ØØ Bear Stearns Commercial Mortgage Securities, Inc., Ser. 2006-PW14, Class A1, 5.04%, due 12/11/38 ØØ Credit Suisse Mortgage Capital Certificates, Ser. 2007-C5, Class A1, 5.10%, due 9/15/40 ØØ GE Capital Commercial Mortgage Corp., Ser. 2002-2A, Class A2, 4.97%, due 8/11/36 ØØ GE Capital Commercial Mortgage Corp., Ser. 2005-C3, Class A2, 4.85%, due 7/10/45 Greenwich Capital Commercial Funding Corp., Ser. 2002-C1, Class A3, 4.50%, due 1/11/17 ØØ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2006-LDP7, Class A1, 6.02%, due 4/1/10 µ JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2005-LDP5, Class A1, 5.04%, due 12/15/44 JP Morgan Chase Commercial Mortgage Securities Corp., Ser. 2007-LD11, Class A1, 5.65%, due 6/15/49 LB-UBS Commercial Mortgage Trust, Ser. 2006-C3, Class A1, 5.48%, due 3/15/32 Merrill Lynch/Countrywide Commercial Mortgage Trust, Ser. 2007-5, Class A1, 4.28%, due 8/12/48 ØØ Morgan Stanley Capital I, Ser. 2005-HQ6, Class A1, 4.65%, due 8/13/42 Morgan Stanley Capital I, Ser. 2006-T21, Class A1, 4.93%, due 10/12/52 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C7, Class A1, 4.24%, due 10/15/35 ñ Mortgage-Backed Non-Agency (1.6%) Countrywide Home Loans, Ser. 2005-R2, Class 2A4, 8.50%, due 6/25/35 ñØØ GSMPS Mortgage Loan Trust, Ser. 2005-RP2, Class 1A4, 8.50%, due 3/25/35 ñ GSMPS Mortgage Loan Trust, Ser. 2005-RP3, Class 1A4, 8.50%, due 9/25/35 ñ Knollwood CDO Ltd., Ser. 2006-2A, Class A2J, 0.67%, due 4/13/10 0 ñµ Fannie Mae (0.5%) Whole Loan, Ser. 2004-W8, Class PT, 10.75%, due 4/1/10 µØØ Freddie Mac (1.3%) Pass-Through Certificates 8.00%, due 11/1/26 Pass-Through Certificates 8.50%, due 10/1/30 Pass-Through Certificates, 10.00%, due 4/1/20 Total Mortgage-Backed Securities (Cost $137,957,025) Corporate Debt Securities (18.3%) Banks (5.6%) Citigroup, Inc., Senior Unsecured Notes, 5.13%, due 2/14/11 ØØ Goldman Sachs Group, Inc., Senior Unsecured Notes, 6.88%, due 1/15/11 ØØ Morgan Stanley, Senior Unsecured Medium-Term Notes, Ser. F, 5.75%, due 8/31/12 Beverages (1.0%) Anheuser-Busch Cos., Inc., Guaranteed Unsecured Notes, 4.95%, due 1/15/14 Diversified Financial Services (7.4%) American Express Credit Corp., Senior Unsecured Medium-Term Notes, Ser. C, 5.88%, due 5/2/13 Bear Stearns Cos. LLC, Senior Unsecured Notes, 5.35%, due 2/1/12 See Notes to Schedule of Investments MARCH 31, 2010 Schedule of Investments Short Duration Bond Portfolio cont'd (UNAUDITED) PRINCIPAL AMOUNT($) VALUE($)† Bear Stearns Cos. LLC, Senior Unsecured Medium-Term Notes, Ser. B, 6.95%, due 8/10/12 General Electric Capital Corp., Senior Unsecured Medium-Term Notes, Ser. A, 4.25%, due 9/13/10 ØØ Merrill Lynch & Co., Inc., Senior Unsecured Medium-Term Notes, Ser. C, 6.05%, due 8/15/12 ØØ Media (2.2%) Comcast Cable Communications LLC, Guaranteed Notes, 6.75%, due 1/30/11 Time Warner Cable, Inc., Guaranteed Notes, 5.40%, due 7/2/12 ØØ Office/Business Equipment (0.8%) Xerox Corp., Senior Unsecured Notes, 5.50%, due 5/15/12 Oil & Gas (0.8%) XTO Energy, Inc., Senior Unsecured Notes, 5.90%, due 8/1/12 Telecommunications (0.5%) Telecom Italia Capital SA, Guaranteed Notes, 5.25%, due 11/15/13 Total Corporate Debt Securities (Cost $62,605,883) Asset-Backed Securities (8.3%) ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-ASP5, Class A2B, 0.38%, due 4/26/10 µ ACE Securities Corp. Home Equity Loan Trust, Ser. 2006-OP1, Class A2C, 0.40%, due 4/26/10 µ Bear Stearns Asset Backed Securities Trust, Ser. 2006-HE9, Class 1A2, 0.40%, due 4/26/10 µ Capital Auto Receivables Asset Trust, Ser. 2008-2, Class A2B, 1.15%, due 4/15/10 µ Carrington Mortgage Loan Trust, Ser. 2006-OPT1, Class A3, 0.43%, due 4/26/10 µ Carrington Mortgage Loan Trust, Ser. 2007-FRE1, Class A3, 0.51%, due 4/26/10 µ Chase Issuance Trust, Ser. 2009-A5, Class A5, 1.03%, due 4/15/10 µØØ Countrywide Asset-Backed Certificates Trust, Ser. 2006-3, Class 2A2, 0.43%, due 4/26/10 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-5, Class 2A2, 0.43%, due 4/26/10 µ Countrywide Asset-Backed Certificates Trust, Ser. 2006-6, Class 2A2, 0.43%, due 4/26/10 µ DaimlerChrysler Auto Trust, Ser. 2008-B, Class A2B, 1.16%, due 4/8/10 µ Impac Secured Assets Corp., Ser. 2006-3, Class A4, 0.34%, due 4/26/10 µ Merrill Lynch Mortgage Investors Trust, Ser. 2006-MLN1, Class A2A, 0.32%, due 4/26/10 µ Morgan Stanley Capital I, Inc., Mortgage Pass-Through Certificates, Ser. 2007-HE5, Class A2A, 0.36%, due 4/26/10 µ Residential Asset Mortgage Products, Inc., Ser. 2006-RS1, Class AI2, 0.48%, due 4/26/10 µ Securitized Asset Backed Receivables LLC Trust, Ser. 2006-WM4, Class A2C, 0.41%, due 4/26/10 µ Soundview Home Equity Loan Trust, Ser. 2006-OPT3, Class 2A3, 0.42%, due 4/26/10 µØØ Structured Asset Investment Loan Trust, Ser. 2006-3, Class A4, 0.34%, due 4/26/10 µØØ Total Asset-Backed Securities (Cost $38,832,226) See Notes to Schedule of Investments MARCH 31, 2010 Schedule of Investments Short Duration Bond Portfolio cont'd (UNAUDITED) NUMBER OF SHARES VALUE($)† Short-Term Investments (5.9%) State Street Institutional Liquid Reserves Fund Institutional Class (Cost $20,586,769) Total Investments (104.1%) (Cost $390,393,854) ## Liabilities, less cash, receivables and other assets [(4.1%)] ¢¢ Total Net Assets (100.0%) See Notes to Schedule of Investments Schedule of InvestmentsSmall-Cap Growth Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (99.0%) Aerospace & Defense (7.5%) AAR Corp. * BE Aerospace * Global Defense Technology & Systems * HEICO Corp. Air Freight & Logistics (1.0%) Hub Group Class A * Biotechnology (4.0%) Alexion Pharmaceuticals * BioMarin Pharmaceutical * Human Genome Sciences *ØØ Capital Markets (1.3%) Waddell & Reed Financial Commercial Services & Supplies (1.6%) Healthcare Services Group Communications Equipment (3.5%) Plantronics, Inc. Polycom, Inc. * Riverbed Technology * Containers & Packaging (1.4%) Packaging Corp. of America Diversified Consumer Services (3.2%) Capella Education * Steiner Leisure * Diversified Financial Services (1.3%) MSCI Inc. Class A * Electrical Equipment (2.8%) EnerSys * Regal-Beloit Electronic Equipment, Instruments & Components (2.3%) Littelfuse, Inc. * Plexus Corp. * Food Products (2.1%) Diamond Foods TreeHouse Foods * Health Care Equipment & Supplies (7.3%) ev3 Inc. * NuVasive, Inc. * Orthofix International N.V. * Sirona Dental Systems * Volcano Corp. * Zoll Medical * Health Care Providers & Services (9.9%) Amedisys, Inc. *È Catalyst Health Solutions * Hanger Otrhopedic Group * HMS Holdings * IPC The Hospitalist * Magellan Health Services * MEDNAX, Inc. * Odyssey Healthcare * Health Care Technology (1.5%) SXC Health Solutions * Hotels, Restaurants & Leisure (8.1%) Jack in the Box * Orient-Express Hotel * Royal Caribbean Cruises * WMS Industries * Household Durables (1.1%) Tupperware Brands Internet Software & Services (5.2%) LivePerson, Inc. * Rackspace Hosting * VistaPrint NV * WebMD Health * IT Services (2.2%) Gartner Group Class A * RightNow Technologies * Machinery (1.2%) Nordson Corp. Office Electronics (1.0%) Zebra Technologies * Oil, Gas & Consumable Fuels (4.1%) Concho Resources * Rosetta Resources * World Fuel Services Personal Products (1.2%) Elizabeth Arden * Pharmaceuticals (1.2%) Salix Pharmaceuticals * Professional Services (1.0%) Towers Watson & Company Real Estate Management & Development (1.4%) Jones Lang LaSalle Semiconductors & Semiconductor Equipment (4.3%) Atheros Communications * See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsSmall-Cap Growth Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Netlogic Microsystems * Silicon Laboratories * Varian Semiconductor Equipment * Software (8.9%) ArcSight, Inc. * Informatica Corp. * Jack Henry & Associates Parametric Technology * Solera Holdings Sourcefire Inc. * SS&C Technologies Holdings *Ø Specialty Retail (5.3%) hhgregg, Inc. * J Crew Group * Tractor Supply Ulta Salon, Cosmetics & Fragrance * Textiles, Apparel & Luxury Goods (1.1%) Warnaco Group * Trading Companies & Distributors (1.0%) Watsco, Inc. Total Common Stocks (Cost $13,540,389) Short-Term Investments (2.5%) Neuberger Berman Securities Lending Quality Fund, LLC ‡ State Street Institutional Liquid Reserves Fund Institutional Class Total Short-Term Investments (Cost $415,990) Total Investments (101.5%) (Cost $13,956,379) ## Liabilities, less cash, receivables and other assets [(1.5%)] Total Net Assets (100.0%) $ 16,754,838 See Notes to Schedule of Investments MARCH 31, 2010 Schedule of InvestmentsSocially Responsive Portfolio (UNAUDITED) NUMBER OF SHARES VALUE($)† Common Stocks (95.9%) Capital Markets (7.0%) Charles Schwab The Bank of New York Mellon Commercial Services & Supplies (2.0%) Herman Miller Electronic Equipment, Instruments & Components (7.2%) Anixter International * National Instruments Energy Equipment & Services (3.1%) Smith International Food Products (2.8%) J.M. Smucker Health Care Equipment & Supplies (5.9%) Becton, Dickinson & Co. Covidien PLC Household Products (3.0%) Procter & Gamble Industrial Conglomerates (4.0%) 3M Co. Industrial Gases (2.7%) Praxair, Inc. Insurance (5.3%) Markel Corp. * Progressive Corp. Internet Software & Services (4.1%) Yahoo! Inc. * Machinery (4.6%) Danaher Corp. Media (11.2%) Comcast Corp. Class A Special Scripps Networks Interactive Class A Washington Post Oil, Gas & Consumable Fuels (9.3%) BG Group PLC Cimarex Energy Newfield Exploration * Pharmaceuticals (7.3%) Novo Nordisk A/S ADR Novo Nordisk A/S Class B È Roche Holding AG Professional Services (1.5%) ICF International * Road & Rail (2.4%) Canadian National Railway Semiconductors & Semiconductor Equipment (6.3%) Altera Corp. Texas Instruments Software (4.2%) Intuit Inc. * Specialty Chemicals (1.0%) Novozymes A/S Trading Companies & Distributors (1.0%) W.W. Grainger Total Common Stocks (Cost $108,285,952) Short-Term Investments (6.3%) Neuberger Berman Securities Lending Quality Fund, LLC ‡ State Street Institutional Goverment Money Market Fund Institutional Class Total Short-Term Investments (Cost $7,971,064) Total Investments (102.2%) (Cost $116,257,016) ## Liabilities, less cash, receivables and other assets [(2.2%)] Total Net Assets (100.0%) $ 126,955,402 See Notes to Schedule of Investments March 31, 2010 (UNAUDITED) Notes to Schedule of Investments † The value of investments in equity securities by each of Neuberger Berman Balanced Portfolio (“Balanced”), Neuberger Berman Growth Portfolio (“Growth”), Neuberger Berman Guardian Portfolio (“Guardian”), Neuberger Berman International Portfolio (“International”), Neuberger Berman Mid-Cap Growth Portfolio (“Mid-Cap Growth”), Neuberger Berman Partners Portfolio (“Partners”), Neuberger Berman Regency Portfolio (“Regency”), Neuberger Berman Small-Cap Growth Portfolio (“Small-Cap Growth”), Neuberger Berman Socially Responsive Portfolio (“Socially Responsive”)and financial futures contracts by Neuberger Berman Short Duration Bond Portfolio (“Short Duration Bond”) (individually a “Fund,” collectively, the “Funds”), are determined by Neuberger Berman Management LLC (“Management”) primarily by obtaining valuations from an independent pricing service based on the latest sale price when that price is readily available. Securities traded primarily on the NASDAQ Stock Market are normally valued by the Funds at the NASDAQ Official Closing Price (“NOCP”) provided by NASDAQ each business day. The NOCP is the most recently reported price as of 4:00:02 p.m., Eastern time, unless that price is outside the range of the “inside” bid and asked prices (i.e., the bid and asked prices that dealers quote to each other when trading for their own accounts); in that case, NASDAQ will adjust the price to equal the inside bid or asked price, whichever is closer. Because of delays in reporting trades, the NOCP may not be based on the price of the last trade to occur before the market closes. If there is no reported sale of a security on a particular day, the independent pricing service may value the security based on reported market quotations. If a valuation is not available from an independent pricing service, each Fund seeks to obtain quotations from principal market makers. The value of investments in debt securities are determined by Management primarily by obtaining valuations from independent pricing services based on readily available bid quotations, or if quotations are not available, by methods which include considerations such as: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. In addition, for both debt and equity securities, Management has developed a process to periodically review information provided by independent pricing services. For both debt and equity securities, if such quotations are not readily available, securities are valued using methods the Board of Trustees of Neuberger Berman Advisers Management Trust (the “Board”) has approved on the belief that they reflect fair value. Numerous factors may be considered when determining the fair value of a security, including available analyst, media or other reports, trading in futures or ADRs and whether the issuer of the security being fair valued has other securities outstanding. Foreign security prices are furnished by independent quotation services and expressed in local currency values. Foreign security prices are currently translated from the local currency into U.S. dollars using the exchange rate as of 4:00 p.m., Eastern time. The Board has approved the use of Interactive Data Pricing and Reference Data, Inc. (“Interactive”) to assist in determining the fair value of the Funds’ foreign equity securities when changes in the value of a certain index suggest that the closing prices on the foreign exchanges may no longer represent the amount that a Fund could expect to receive for those securities. In this event, Interactive will provide adjusted prices for certain foreign equity securities using a statistical analysis of historical correlations of multiple factors. In the absence of precise information about the market values of these foreign securities as of the close of the New York Stock Exchange, the Board has determined on the basis of available data that prices adjusted in this way are likely to be closer to the prices the Funds could realize on a current sale than are the prices of those securities established at the close of the foreign markets in which the securities primarily trade. Fair value prices are necessarily estimates, and there is no assurance that such a price will be at or close to the price at which the security next trades. Short-term debt securities with less than 60 days until maturity may be valued at cost which, when combined with interest earned, is expected to approximate market value. In accordance with Accounting Standards Codification (“ASC”) 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by a Fund are carried at “fair value” as defined by ASC 820. Fair value is defined as the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs, including the volume and level of activity for the asset or liability in the market, are considered in determining the value of the Funds' investments, some of which are discussed above. Significant management judgement may be necessary to estimate fair value in accordance with ASC 820. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. ● Level 1 – quoted prices in active markets for identical investments ● Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, amortized cost, etc.) ● Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of investments) The inputs or methodology used for valuing an investment are not necessarily an indication of the risk associated with investing in those securities. The following is a summary, by category of Level, of inputs used to value the Funds’ investments as of March 31, 2010: Asset Valuation Inputs Level 1 Level 2 Level 3§ Total Balanced Investments: Common Stocks^ $- $- U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government - - Mortgage-Backed Securities^ - - Corporate Debt Securities^ - - Asset-Backed Securities - - Short-Term Investments - - Total Investments - Growth Investments: Common Stocks^ - - Short-Term Investments - 1 - 1 Total Investments 1 - Guardian Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - International Investments: Common Stocks^ - - Preferred Stocks^ - - Rights^ - - Warrants^ - - Short-Term Investments - - Total Investments - Mid-Cap Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Partners Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Regency Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Small-Cap Growth Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - Short Duration Bond Investments: U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government - - U.S. Governement Agency Securities - - Mortgage-Backed Securities^ - 0 Corporate Debt Securities^ - - Asset-Backed Securities - - Short-Term Investments - - Total Investments - 0 Socially Responsive Investments: Common Stocks^ - - Short-Term Investments - - Total Investments - ^
